     Case 3:20-cv-05531-MCR-EMT Document 17 Filed 03/29/21 Page 1 of 2



                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


LAZARO R. FERNANDEZ,

      Plaintiff,

v.                                             CASE NO. 3:20cv5531-MCR-EMT

MARCK INCH, et al.,

     Defendants.
____________________________/

                                    ORDER

      The chief magistrate judge issued a Report and Recommendation on January

29, 2021.    ECF No. 16.     Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

16) is adopted and incorporated by reference in this Order.
      Case 3:20-cv-05531-MCR-EMT Document 17 Filed 03/29/21 Page 2 of 2



                                                                           Page 2 of 2

       2.     This action is DISMISSED with prejudice as time-barred, pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii).

       3.     The clerk of court is directed to enter judgment accordingly and close

this case.

       DONE AND ORDERED this 29th day of March 2021.




                                         s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5531-MCR-EMT
